While this appeal was not consolidated with the defendant's application for the writs of certiorari, prohibition, mandamus and review, 193 La. 387, 190 So. 621, yet, both counsel for the defendant and counsel for the State in their arguments and in their briefs treated them as though they were consolidated. The only question that can be considered on the appeal is the question of constitutionality or legality of the parochial ordinance, No. 188, which the defendant was convicted of violating. With regard to an appeal on the question of constitutionality of a state statute, the appellate jurisdiction of this court extends only to cases where the statute is declared unconstitutional. But with regard to an appeal on the question of constitutionality or legality of a penalty imposed by a parish or municipality, this court has appellate jurisdiction if the constitutionality or legality of the ordinance imposing the penalty is in contest, no matter how the question was decided in the lower court. It is so declared in the 5th paragraph of section 10 of Article 7 of *Page 402 
the Constitution. In cases where the appellate jurisdiction is founded only upon the fact that the constitutionality or legality of a fine or other penalty imposed by a parish or municipality is in contest, the only question that can be considered is the question of constitutionality or legality of the ordinance imposing the penalty. State v. Zurich, 49 La.Ann. 447, 21 So. 977; State v. Hohn, 50 La.Ann. 432, 23 So. 966; State v. Faber, 50 La.Ann. 952, 24 So. 662; Ruston v. Fountain, 118 La. 53, 42 So. 644; Shreveport v. Mackie, 140 La. 724, 73 So. 842; Downs, Tax Collector, v. Dunn, 162 La. 747, 111 So. 82; Town of Waterproof v. Towles, 180 La. 168, 156 So. 211; City of Shreveport v. Gregory, 186 La. 407, 172 So. 435.
As a matter of convenience, we have disposed of all of the complaints of the appellant in our decision in the case of State v. Bonner, 193 La. 387, 190 So. 621, as if that case and this were consolidated. For the reasons given in that case,
The conviction and sentence are affirmed.